DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities: for grammatical reasons, in line 1 of the claims, the indefinite article a, which precedes the adjective energetic, should properly be the indefinite article: an.   
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	It is unclear why the preamble of the claim teaches 5-methyltetrazole (i.e. a single compound) while step (1) of the preparation method teaches starting with a 5-methyletrazole (i.e. a set of compounds comprising, presumably, a 5-methyltetrazole common core).  That is, it is unclear if the preparation method is drawn to 5-methyltetrazole per se or, instead, to compounds which may have a 5-methyleterazole as the common core of the molecule.  The examiner respectfully notes that the specification seems only to provide support for 5-methyltetrazole.  
	Furthermore, it is unclear if the “target molecule” obtained at the termination of the instant preparation method is indeed the “energetic metal coordination compound with 5-methyltetrazole” of the preamble.  The examiner respectfully suggests a simple rewording, something along the lines of: …to obtain the energetic metal coordination compound with 5-methyltetrazole.  
	Clarification of both points is in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Allowable Subject Matter
The subject matter of claims 1-9 would be allowable once the objections and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Dalton Transactions (2015), 44(22), pp. 10166-10176 appears to be the closest prior art.  The reference teaches the synthesis of a 5-(fluorodinitromethyl)-2H-tetrazole silver salt by spontaneous precipitation from an aqueous solution of 5-(fluorodinitromethyl)-2H-tetrazole (a compound with a (substituted) 5-methyltetrazole core) upon addition of aqueous AgNO3 (page 10169, column 1, Synthesis of A[FDNTz]; page 10170, column 1, final paragraph).  The reference does not, however, teach, show, suggest or make obvious the instant 3-step method of preparation of a metal coordination compound with 5-methyltetrazole and a nitrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Inorganic Chemistry (2004), 43(25), pp. 7972-7977 and Chemistry of Materials (2005), 17(1), pp. 191-198 are cited to show the synthesis of related energetic tetrazole Ag salts.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/8/2021